Name: Decision No 3/83 of the EEC-Yugoslavia Cooperation Council of 24 May 1983 amending note 6 of Annex I to Protocol 3 of the European Economic Community and the Socialist Federal Republic of Yugoslavia
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-07-16

 Avis juridique important|21983D0716(02)Decision No 3/83 of the EEC-Yugoslavia Cooperation Council of 24 May 1983 amending note 6 of Annex I to Protocol 3 of the European Economic Community and the Socialist Federal Republic of Yugoslavia Official Journal L 192 , 16/07/1983 P. 0005DECISION No 3/83 OF THE EEC-YUGOSLAVIA COOPERATION COUNCIL of 24 May 1983 amending note 6 of Annex I to Protocol 3 of the European Economic Community and the Socialist Federal Republic of YugoslaviaTHE COOPERATION COUNCIL, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia, signed in Belgrade on 2 April 1980, hereinafter referred to as 'the Agreement', Having regard to Protocol 3 to the Agreement concerning the definition of the concept of 'originating products' and methods of administrative cooperation, and in particular Article 25 thereof, Whereas note 6 of Annex I to the said Protocol explains the basis on which the customs value referred to in Article 4 thereof must be defined; Whereas the Community and the Socialist Federal Republic of Yugoslavia have accepted the Agreement regarding the application of Article VII of the General Agreement on Tariffs and Trade (GATT), which entered into force on 1 January 1981; whereas the said Agreement introduces a new system for determining customs value; Whereas note 6 of Annex I to Protocol 3 should be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 The second paragraph of note 6 with regard to Article 4 set out in Annex I to Protocol 3 shall be replaced by the following: 'Customs value' shall be understood as meaning the customs value laid down within the framework of the agreement concerning the application of Article VII of the General Agreement on Tariffs and Trade which entered into force on 1 January 1981.' Article 2 This Decision shall enter into force on 1 July 1983. Done at Brussels, 24 May 1983. For the Cooperation CouncilThe PresidentTHE ASSOCIATION COUNCIL, Having regard to the Agreement establishing an association between the European Economic Community and Malta, signed in Valetta on 5 December 1970, Having regard to the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation, hereinafter called 'the Protocol', annexed to the Additional Protocol to the Agreement, and in particular Article 25 thereof, Whereas, in order to take account of the particular situation of Malta and to allow the industries concerned to adapt their production to the conditions required by the Protocol with respect to the acquisition of originating status, it is necessary to provide for a temporary derogation from certain provisions in favour of the State, HAS DECIDED AS FOLLOWS: Article 1 By way of derogation from the rule in lists A and B of the Protocol in respect of tariff heading No 85.15, which provides that at least 50% in value of the materials and parts used must be originating products, intermediate frequency transformers manufactured in Malta shall be considered as products originating in Malta in cases where this rule is not complied with, provided that the other conditions applicable to that heading are fulfilled. Article 2 Malta, the Member States and the Community shall, in so far as they are concerned, take the measures necessary for the implementation of this Decision. Article 3 This Decision shall take effect from 1 August 1984. It shall apply until 31 July 1986. Done at Brussels, 23 July 1984. For the EEC-Malta Association CouncilThe President THE CUSTOMS COOPERATION COMMITTEE, Having regard to the Second ACP-EEC Convention signed at LomÃ © on 31 October 1979, hereinafter referred to as 'the Convention', Whereas Article 30 of Protocol 1 to the Convention concerning the definition of the concept of originating products and methods of administrative cooperation makes provision for derogations to be made from the rules of origin by the Customs Cooperation Committee, in particular to facilitate the development of existing industries or the creation of new industries; Whereas the African, Caribbean and Pacific (ACP) States have submitted a request from the Government of Mauritius for a derogation from the definition set out in Protocol 1 in respect of canned tuna produced by Mauritius; Whereas, in order to maintain its existing fishery industry and to take the measures necessary for its finished products to obtain originating status, Mauritius has from January 1981 to January 1982 benefitted from a derogation from the definition set out in Protocol 1 for canned tuna; Whereas Mauritius has already purchased a vessel with a view to supplying the canneries with raw fish for its production of canned tuna; Whereas this vessel, while increasing its catches steadily, is not in a position to supply sufficient quantities of tuna fish for the canneries; whereas the undertaking concerned intends making use of a second fishing vessel within a period of three years if experience shows that further supplies of originating fish cannot be guaranteed; Whereas Mauritius has been unable to obtain sufficient supplies of fish originating in other ACP States; whereas the Mauritius canning industry therefore continues to be dependent upon supplies of tuna fish from third countries in order to continue its exports of canned tuna to the Community; Whereas it is possible for Mauritius to meet its tuna fish requirements for the canneries through supplies from other developing countries; whereas, pursuant to Article 30 (5) of Protocol 1, the examination of a request for a derogation should in particular take into account such a possibility; Whereas in these circumstances a temporary derogation from the definition of the concept of originating products should be accorded to Mauritius, HAS DECIDED AS FOLLOWS: Article 1 By way of derogation from the special provisions of List A in Annex II to Protocol 1, canned tuna falling within heading No ex 16.04 of the Common Customs Tariff, manufactured in Mauritius from tuna originating in the Maldives shall be considered as originating in Mauritius under the following conditions. Article 2 The derogation provided for in Article 1 shall relate to 1 000 tonnes per year of canned tuna falling within heading No ex 16.04 of the Common Customs Tariff and exported from Mauritius between 1 August 1982 and 31 July 1984. Article 3 The competent authorities of Mauritius shall take the necessary steps to ensure that the tuna used in the manufacture of the canned tuna referred to in Article 1 originates in the Maldives. These authorities shall also carry out quantitative checks on exports to the products referred to in Article 2 and shall forward to the Commission every three months a statement of the quantities in respect of which movement certificates EUR 1 have been issued on the basis of this Decision. Article 4 The ACP States, the Member States and the Community shall be bound, each to the extent to which it is concerned, to take the measures necessary to implement this Decision. Article 5 This Decision shall enter into force on the day of its adoption. It shall apply from 1 August 1982 until 31 July 1984.